
	
		I
		112th CONGRESS
		1st Session
		H. R. 3626
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Ms. Pingree of Maine
			 (for herself, Mr. Michaud,
			 Mr. Welch,
			 Mr. Langevin,
			 Mr. Cicilline, and
			 Mr. Markey) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations, and in addition to the Committees on
			 Energy and Commerce and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide level funding for the Low-Income Home Energy
		  Assistance Program.
	
	
		1.Short titleThis Act may be cited as the
			 LIHEAP Protection
			 Act.
		2.Low-income home
			 energy assistance appropriations
			(a)PurposeThe
			 purpose of this section—
				(1)is to ensure the
			 appropriation for fiscal year 2012 of the total amounts described in subsection
			 (b), for payments described in that subsection, under this Act or prior
			 appropriations Acts; and
				(2)is not to require
			 the appropriation of additional amounts for those payments, under
			 appropriations Acts enacted after this Act.
				(b)AppropriationIn addition to any amounts appropriated
			 under any provision of Federal law, as of the date of enactment of this Act,
			 there is appropriated, out of any money in the Treasury not otherwise
			 appropriated, for fiscal year 2012—
				(1)an amount
			 sufficient to yield a total amount of $4,501,000,000, for making payments under
			 subsections (b) and (d) of section 2602 of the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8621), and all of such total amount shall be
			 used under the authority and conditions applicable to such payments under the
			 Full-Year Continuing Appropriations Act, 2011; and
				(2)an amount
			 sufficient to yield a total amount of $200,000,000, for making payments under
			 section 2602(e) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C.
			 8621(e)), notwithstanding the designation requirement of such section 2602(e),
			 and all of such total amount shall be used under the authority and conditions
			 applicable to such payments under the Full-Year Continuing Appropriations Act,
			 2011.
				3.Sense of the
			 CongressIt is the sense of
			 the Congress that—
			(1)this Act should be
			 carried out in a manner consistent with the Budget Control Act of 2011 (Public
			 Law 112–25; 125 Stat. 240);
			(2)the Secretary of
			 Health and Human Services should continue and expedite program integrity
			 efforts to identify best practices used by grant recipients under the
			 Low-Income Home Energy Assistance Program, provide training and technical
			 assistance to such grant recipients, recommend policy changes, and assess and
			 mitigate risk at the Federal, State and local levels, in order to eliminate any
			 waste, fraud, and abuse in the Program and strengthen the Program so all
			 Program funds reach the households who need them most; and
			(3)every Program
			 dollar going to waste, fraud, and abuse is a dollar not being spent as the
			 dollar is needed or intended.
			
